DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-20 as submitted on 5/22/20 were considered.

Information Disclosure Statement
	The IDS’s submitted on 7/13/20 and 1/27/21 were considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recite “the data” in several places which lack proper antecedent basis.  Note also that in lines 4-5 that “the data” could refer to one or more of the “at least one data related to a user identity and data related to network security”.  However, it is unclear which of the data in “at least one data related to a user identity and data related 
Claims not specifically addressed are rejected by virtue of dependency.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7, and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Sun et al (US 2011/0252172).
Claims 1:
	As per claim 1, Sun discloses a security subsystem (i.e. UICC 12/SIM card), a baseband processor (i.e. processors 18), and a first bidirectional bus (i.e. channel 14 or 16) coupled between the security subsystem and the baseband processor (paragraphs 32, 45; and Figures 1 and 8-9),
wherein
A SIM card used in the GSM protocol contains subscriber related information, i.e. at least one data related to user identity.  The SIM card also contains data related to network security in the wireless/GSM network, i.e. secret subscriber authentication key, security function identifier, and other network information.  In the cited paragraph these information are fetched by the processor from the SIM card via channels 14 or 16); and
the baseband processor is configured to exchange the data with the security
subsystem by using the first bidirectional bus, and implement wireless communication by using the data (paragraphs 3, 33, and 43-45; GSM wireless protocol is implemented by having the processor fetch information from the SIM card that the mobile terminal 10 needs to implement the GSM protocol for the user specified in the SIM card).
	Claim 10 is rejected for similar reasons as claim 1.  Note that while claim 1 is directed towards a terminal, claim 10 is directed towards a chip.  However, terminal 10 could be a mobile phone (paragraph 2) and UICC 12 could be a SIM card which is used in a GSM network (paragraphs 2-3 and 33).  In such a case, the terminal’s motherboard and the SIM chip inserted into the terminal’s motherboard is considered the claimed “chip” of claim 10 as well as the “terminal” of claim 1.

Claims 2 and 11:
All GSM SIM cards contains the aforementioned data because it is defined as a standard for all GSM SIM cards).

Claims 3 and 12:
	Sun further discloses wherein the security subsystem comprises at
least two physical interfaces (paragraph 32 and Figures 1 and 8-9; Interfaces 5 and 17); and 
the at least two physical interfaces are connected to the first bidirectional bus, and the baseband processor and the security subsystem perform parallel data exchange concurrently by using the at least two physical interfaces (paragraphs 12 and 35; Both interfaces can be used at the same time for parallel data exchange between the SIM card and the processor 18).

Claim 5:
	Sun further discloses wherein the security subsystem comprises a plurality of components and a second bidirectional bus, and at least two of the plurality of components are the at least two physical interfaces; and a connection between the plurality of components is established by using the second bidirectional bus, to 

Claim 7:
	Sun further discloses wherein the terminal further comprises a memory; and
a connection between the memory and the security subsystem is established by using the first bidirectional bus, and the security subsystem manages data stored in the
memory by using the first bidirectional bus (paragraphs 32 and 45 and Figure 1; GSM SIM card contains subscriber identity information needed to allow the user to access the GSM network.  Cited portions shows this stored information being accessed by the processor of the wireless terminal via interface, helps form ISO 7816 channel 14).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 2011/0252172) in view of Frank et al (US 2016/0078253).

Claims 4 and 13:
	Sun further discloses wherein the security subsystem communicates with the baseband processor by using the first bidirectional bus (paragraphs 42-42).
	Sun does not disclose, but Frank discloses communication being done in a full duplex manner (paragraph 17).  Before the effective filing date of applicant’s claimed invention, it would have been obvious to one of ordinary skill in the art to modify Sun’s invention using Frank’s teachings so that the security subsystem communicated with the baseband processor in a full duplex manner by using the first bidirectional bus.  The rational for why it would be obvious is that doing so is nothing more than simple substitution of one known element for another to achieve predictable results, see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).  In this case, one merely substitute a channel that may or may not be full duplex with one that is full duplex.

Claim 6:
	Sun further discloses wherein the plurality of components communicate with each other by using the second bidirectional bus (paragraphs 43-44 and 48-50 and Figures 8-9).
	Sun does not disclose, but Frank discloses communication being done in a full duplex manner (paragraph 17).  Before the effective filing date of applicant’s claimed invention, it would have been obvious to one of ordinary skill in the art to modify Sun’s invention using Frank’s teachings so that wherein the plurality of components communicate with each other in a full duplex manner by using the second bidirectional bus.  The rational for why it would be obvious is that doing so is KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).  In this case, one merely substitute a channel that may or may not be full duplex with one that is full duplex.  


Claims 8-9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 2011/0252172) in view of Von Hauck et al (US 2012/0260095).

Claims 8 and 14:
	Sun discloses the security subsystem is a subscriber identity module (SIM) (paragraphs 3, 33, and 45).  Sun does not disclose, but Von Hauck discloses the 	SIM being an embedded SIM (eSIM) (paragraphs 34, 36, and 50).
	Before the effective filing date of applicant’s claimed invention, it would have been obvious to one of ordinary skill in the art to modify Sun’s invention using Von Hauck’s teachings so that the SIM card was an eSIM card.  The rational for why it would be obvious is that doing so is nothing more than simple substitution of one known element for another to achieve predictable results, see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).  

Claim 9:
	Sun does not disclose, but Von Hauck discloses wherein the security subsystem, the baseband processor and the first bidirectional bus are integrated in a same chip 
	Before the effective filing date of applicant’s claimed invention, it would have been obvious to one of ordinary skill in the art to modify Sun’s invention using Von Hauck’s teachings so that the SIM card was an eSIM card so that the security subsystem, the baseband processor and the first bidirectional bus are integrated in a same chip.  The rational for why it would be obvious is that doing so is nothing more than simple substitution of one known element for another to achieve predictable results, see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).  Further, it is obvious to make separate things integral, see MPEP 2144.04(V)(B).


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 2011/0252172).
Claim 15:
	As per claim 15, Sun does not explicitly disclose wherein the first bidirectional bus is a high- speed bus, and a transmission rate on the high-speed bus is greater than a transmission rate on a common bus.  However, Sun has two busses (paragraph 43 and Fig 1, channels 14 and 16), where channel 14 can be considered the first bidirectional bus and channel 16 is can be considered the common bus since channel 14 is used to transmit ISO 7816 commands while channel 16 is used for everything else.  
KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).  


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 2011/0252172) in view of Stroud (US 2013/00346639).

Claim 16:
	Sun discloses transmission between the security subsystem and the baseband processor by using the first bidirectional bus (paragraphs 42-45).  Sun does not disclose, but Stroud discloses wherein a maximum length of data in a single transmission is greater than 255 bytes (paragraph 353;  Jumbo frames of 9,000 bytes).
	Before the effective filing date of applicant’s claimed invention, it would have been obvious to one of ordinary skill in the art to modify Sun’s invention Stroud’s teachings so that the maximum length of data in a single transmission is greater than .

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 2011/0252172) in view of Conti et al (US 2006/0021035).

Claim 17:
	Sun discloses a method a communication method applied to a terminal, wherein the terminal comprises a security subsystem (i.e. UICC 12/SIM card), a baseband processor (i.e. processors 18), and a first bidirectional bus (i.e. channel 14 or 16) coupled between the security subsystem and the baseband processor (paragraphs 32, 45; and Figures 1 and 8-9),
wherein
the security subsystem is configured to manage at least one of data related to a user identity and data related to network security in wireless communication and exchange the data with the baseband processor by using the first bidirectional bus (paragraphs 3 and 45; A SIM card used in the GSM protocol contains subscriber related information, i.e. at least one data related to user identity.  The SIM card also contains data related to network security in the wireless/GSM network, i.e. secret subscriber authentication key, security function identifier, and other network information.  In the cited paragraph these information are fetched by the processor from the SIM card via channels 14 or 16); and

subsystem by using the first bidirectional bus, and implement wireless communication by using the data (paragraphs 3, 33, and 43-45; GSM wireless protocol is implemented by having the processor fetch information from the SIM card that the mobile terminal 10 needs to implement the GSM protocol for the user specified in the SIM card); and 
	the method comprises:
sending, by the security subsystem, an request to the baseband processor by using the first bidirectional bus, wherein the request is used to instruct the baseband processor to receive a first command sent by the security subsystem, and the first command is used to instruct the baseband processor to perform an operation related to data managed by the security subsystem (paragraphs 42-44; UICC 12/SIM card/security subsystem sends commands to the terminal’s processor(s) requesting change in operation modes or to retrieve information stored on in the SIM card, i.e. data managed by the security subsystem/SIM card); and 
sending, by the security subsystem, the first command to the baseband processor by using the first bidirectional bus (paragraphs 42-44; Channel 14 is used to send the commands between the SIM card and the terminal’s processor). 
	Sun does not explicitly disclose, but Conti discloses the request being an interrupt request (paragraphs 33-36).  Before the effective filing date of applicant’s claimed invention, it would have been obvious to one of ordinary skill in the art to modify Sun’s invention Conti’s teachings so that the requests were interrupt requests.  The rational for why it would be obvious is that doing so is nothing more than simple KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).  In this case, one merely substitute a generic request to an interrupt request.  One skilled would have also been motivated to do so because interrupt requests are standard ways of getting a processor to stop executing a task or switching tasks.

Claim 18:
	Sun further discloses sending, by the baseband processor, a second command to the security subsystem by using the first bidirectional bus (paragraphs 42-44; Modes can be switched multiple times, so multiple commands can be sent from the SIM to the terminal’s processor using channel 14), wherein the second command comprises a command data header and command data content, and the command data header is used to instruct the security subsystem to perform an operation related to the command data content (paragraphs 35 and 42-44; ISO 7816 commands are used in Sun’s invention, so as a standard, commands consist of a command data header and command data content where the command data header instructs the receiver of that the instruction to perform is related to the command data content); 
executing, by the security subsystem, the second command (paragraphs 42-44); and 
sending, by the security subsystem, a response result of the second command to the baseband processor by using the first bidirectional bus, wherein the response result comprises a processing status and data content obtained through processing (paragraphs 42-44).

Claim 19:
	Sun further discloses wherein the security subsystem comprises at least two physical interfaces (paragraph 32, interfaces 15 and 17); and the sending, by the baseband processor, the second command to the security subsystem by using the first bidirectional bus (paragraphs 42-45) comprises: 
selecting, by the baseband processor, one physical interface from the at least two physical interfaces as a target physical interface (paragraphs 37 and 42-45; terminal’s processor responds to SIM card’s/UICC’s commands via channel 14, which has interface 15 as the target/end point); and 
sending, by the baseband processor, the second command to the security subsystem by using the first bidirectional bus and the target physical interface (paragraphs 42-44; Response by the processor to the SIM card could be one or more commands); and
the sending, by the security subsystem, the response result of the second command to the baseband processor by using the first bidirectional bus (paragraphs 42-45) comprises:
sending, by the security subsystem, the response result of the second command to the baseband processor by using the first bidirectional bus and the target physical interface (paragraphs 42-45).


20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 2011/0252172) in view of Conti et al (US 2006/0021035) in further view of Stroud (US 2013/00346639).

Claim 20:
	Sun discloses transmission between the security subsystem and the baseband processor by using the first bidirectional bus (paragraphs 42-45).  Sun does not disclose, but Stroud discloses wherein a maximum length of data in a single transmission is greater than 255 bytes (paragraph 353;  Jumbo frames of 9,000 bytes).
	Before the effective filing date of applicant’s claimed invention, it would have been obvious to one of ordinary skill in the art to modify Sun’s invention Stroud’s teachings so that the maximum length of data in a single transmission is greater than 255 bytes.  One skilled would have been motivated to do so because packing large amounts of data into a single data transmission would result in significant performance enhancements (Stroud: paragraph 353).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PONNOREAY PICH whose telephone number is (571)272-7962. The examiner can normally be reached M-F 9am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PONNOREAY PICH/Primary Examiner, Art Unit 2495